Filed 12/18/19                                 Case 17-02052                                        Doc 69

                                                                                FILED
      1   '                               FOR PUBLICATION(                    DEC 182019
      2                           UNITED STATES BJNKRUPTCY COURT       UMTED STATES BANKRUPTCY
                                                                        EASTERN DSTR;CT OF CALf F
                                  EASTERN DISTRICT OF CALIFORNIA
      3

      4 In re: ALISICA DAVIS-BRQWN,
      5                              Debtor.           Case No. 17-21719-C-7
      6
              BMW BANK OF NORTH AMERICA
      7                                                Adv. Pro. No. 17-02052
                                     Plaintiff,
      8       V   .




      9 ALISICA DAVIS-BROWN,
     10                              Defenda'nt.
     11                                         OPINION
     12                   Before: Christopher M. Klein, Bankruptcy Judge
     13

     14 Timothy J. Silverman, Scheer Law Group, Newport Beach, CA, for
         BMW Bank of North America
     15
     16

     17 CHRISTOPHER M. KLEIN, Bankruptcy Judge:
     18               A bank's blind reliance on financial ratios does not qualify
     19 as "reasonable reliance" on a false financial statement for
     20 purposes of excepting a debt from discharge under 11 U.S.C.
     21 § 523(a) (2) (B) (iii) when it has information inconsistent with the
     22 credit application presented through an automobile dealer.
     23               BMW Bank of North America wants a default judgment for
     24 $46,041.96 to be entered and excepted from discharge. But the
     25 fact of default does not compel a court to enter judgment.
     26 Federal Rule of Civil Procedure 55(b) (2), as incorporated by
     27 Federal Rule of Bankruptcy Procedure 7055, requires a plaintiff
     28 to establish facts sufficient to warrant the relief sought.
Filed 12/18/19                         Case 17-02052                           Doc 69



      ii          BMW Bank urges that it "reasonably relied" on a financial
      21 ratio in its lending algorithm despite red flags signaling bad
      3 information and urges that there is no relevance to what was
      4 known by the dealer who generated and presented the defendant's
      5 inaccurate financial statement based on customer input.

      6          BMW Bank has three problems in this case. First, BMW Bank

      7 has not carried its default judgment burden to establish

      8 reasonable reliance. Nor has it carried its burden to establish
      9 proximate cause for its loss. And, the BMW dealer's obvious
     10 manipulation in preparing and presenting the putatively false

     11 statement undermines proof of intent to deceive.

     12          After extensive default judgment proceedings, including
     13 multiple hearings, live testimony, briefs, and more briefs, this
     14 court is not persuaded BMW Bank has carried its burden of proof.

     15          BMW Bank, declining further opportunity to prove its case

     16 and preferring to appeal a dismissal, the default judgment motion
     17 will be DENIED and the adversary proceeding DISMISSED.

     18
     19                                   Facts

     20          On March 7, 2015, the debtor defendant traded in a model
     21 year 2013 BMW motor vehicle and purchased a used 2014 BMW from
     22 Weatherford BMW in Berkeley, California.

     23          Payments on the 2013 BMW being traded in had been current
     24 throughout the 17 months the debtor had owned the vehicle.

     25          The purchase price of the 2014 BMW was $35,079.65, to which
     26 was added the $6,509.94 deficiency occasioned by her trade-in of
     27 a 2013 BMW for $20,000.00 (on which she owed $26,509.94), plus

     28

                                            2
Filed 12/18/19                             Case 17-02052                        Doc 69



      1   taxes and fees bringing the total financed amount to $46,263.71. 1
      2          The terms were 60 monthly payments of $645.29 at 2.9% annual
      3   interest, followed by a $11,862.00 balloon payment needed to
      4   squeeze the monthly payment into the debtor's ostensible ability

      5   to pay. In other words, BMW Bank knew from the outset, from the
      6   fact that a balloon payment was necessary, that the debtor lacked
      7   the income to pay the debt within 60 months.
      8          BMW Bank nevertheless chose to take from Weatherford BMW an
      9   assignment of the account "without recourse."
     10          The credit application, apparently produced on the dealer's

     11   computer with assistance by its sales and finance personnel, is

     12   incomplete and internally contradictory in at least six respects,
     13   all of which invited scrutiny about the debtor's ability to pay
     14   the debt being undertaken. 2
     15
     16          1   The Motor Vehicle Retail Installment Contract is BMW
          E             1.
     17
               2 The incomplete Credit Application on the form designated as
          "(REV 2/09) CaE00016" (BMW Exhibit 3) has at least six
          deficiencies:
     19        First, Section A (Information Regarding Applicant) is self-
     20   contradictory. The "Nearest Relative Not Living With Applicant"
          is given as her mother, at the same address as the debtor.
     21        Second, Section C (Asset and Debt Information) is
          incomplete. Her residence is designated as rented for $200 per
     22   month but omits the identity and address of the landlord.
               Third, the credit accounts box is checked as "open" but left
     23   blank is required information regarding "credit type," "company
          name," "address," "balance," "high," and "monthly payments."
     24        Fourth, the spaces are blank for "present vehicle financed
          by/leased by," "account no.," "address," and "monthly payments."
     25   The "Bank Reference" names a credit union but leaves blank the
     26   designation of "account no.," "branch address," and "balance."
               Fifth, also blank is the insurance information "previous
     27   insurance company or agent," "where vehicle will be garaged,
          '\policy number," and "losses in the past 5 years?"
     28
          Sixth, the required designation of the applicant's capacify

                                                3
Filed 12/18/19                         Case 17-02052                            Doc 69



      1          The application's section for "Asset and Debt Information,"

      2   is not credible to the naked eye. 3 No assets are listed. No

      3   debts are listed. No bank accounts are identified. Monthly rent

      4   of only $200 was accepted without confirmation from the landlord.

      5          The person agreeing to pay $46,263.71 for the 2014 BMW was a

      6   54-year-old housing desk clerk with an annual salary of $26,400.

      7          Although she initialed the line regarding her gross income

      8   from employment, she did not initial the subsequent lines listing

      9   Social Security of $1,400 and total monthly income of $3,600.

     10          The credit application ends with a notation that it would be

     11   presented to four named financial institutions, of which

     12   plaintiff was listed first as "BMWF'S-Dublin, Ohio." 6

     13
     14    (individual, community, or joint) is not checked.

     15        3 The "Asset and Debt Information" comprises more than one-
          third of the form with the instruction "List all debts" and "use
     16   a separate page if necessary," is nearly blank. The sole item of
          financial information provided in Section C (Asset and Debt
     17   Information) is "Rent $200" without the required identification
          of landlord. The two form lines for credit accounts are blank.
     18   The two form lines for "Present vehicle financed by/leased by"
     19   are blank. The required "Bank Reference" line names a credit
          union but omits the required identification of account, branch
     20   address, and balance.

     21        4 Credit application Section A indicates that the debtor was
          54 years old and employed as a "desk clerk" for "2 yrs 10 mos"
     22   with "gross monthly income from employment" of $2,200, which
          figure she initialed.
     23
               5 Section A, below the initialed line for employment income,
     24   has lines that are not initialed for: "amount of other monthly
          income and sources" in which appears "Social Sercutiy [sic}
     25
          $1,400;" and (2) "total monthly income" of "$3,600."
     26
               6 Although plaintiff's counsel asserted that the debtor

     27   signed the application under penalty of perjury, not so. The
          Credit Application form does not require an attestation. The
     28   debtor signed under the line that she "acknowledges receipt of a
          copy of this credit statement." However, the lack of an

                                            4
Filed 12/18/19                             Case 17-02052                        Doc 69



      1          BMW Bank obtained a credit report before agreeing to finance
      2    the transaction. The credit report was inconsistent with her
      3 Istatement of income and revealed she also was paying $434/month
      4    for a Toyota vehicle and had other accounts in collection. 7
      5          BMW Bank's witness testified at the evidentiary hearing that
      6    it relied solely on a debt-income ratio. That ratio was
      7    satisfied by income of $3,600/month, but not $2,200/month. He
      8    added that BMW Bank does not pay serious attention to the credit
      9    report that it obtains to put in the file. He asserted that this
     10    approach is standard practice in the automobile finance industry.
     11   The implications of the need for a balloon payment were not
     12   considered. He concluded that BMW Bank would have rejected the
     13    financing if the monthly debt-income ratio was not satisfied -
     14    i.e., if rent was higher than $200 or income less than $3,600.
     15          After the trade-in, after two timely $645.29 payments were
     16   I made to BMW Bank, the 2014 BMW was declared a total loss
     17    following an accident and payments ceased. 8
     18
     19
          attestation does not disqualify a credit application as a
     20   "statement" for purposes of § 523(a) (2) (B) (iii).

     21        7 The Experian Credit Report was introduced in evidence
          during this court's evidentiary hearing as Hearing Exhibit 9.
     22        That March 7, 2015, credit report confirmed her $26,400/year
          employment. It indicated that she had two accounts in collection
     23   and six open current accounts. The six open current accounts
          called for monthly payments of $1,136. The open current accounts
     24   included one with Toyota Motor Credit for $24,465 with monthly
          payments of $434 that had been current for 11 months and one with
     25
          BMW Financial Services for the 2013 BMW being traded in with
     26   monthly payments of $560 that had been current for 17 months.
               Exclusive of the payments for the BMW being traded in, the
     27   March 7 credit report revealed monthly payments of $576,
          including the $434 for the Toyota.
     ON
                 8   The Loan Payment History is BMW Exhibit 8.

                                                5
Filed 12/18/19                         Case 17-02052                           Doc 69



      1          Although BMW Bank says that the insurer denied coverage

      2 because the vehicle was wrecked by an unauthorized driver, no
      3 evidence is proffered to support that assertion. No copy of
      4 policy or of a clause permitting denial of coverage in favor of
      5 the honor for the value of the vehicle. No communication from
      6 insurer. Nothing. Nor does BMW Bank explain why, as lienor and
      7 loss payee, it did not pursue the insurer.
      8          Rather, BMW Bank seeks the full remaining $46,041.96 unpaid
      9 contract amount from the debtor (including the $6,509.94
     10 attributable to trade-in vehicle loan) on the theory that in the

     11 trade-in of the 2013 BMW for a 2014 BMW after 17 timely payments,
     12 the debtor was fraudulently acting as a straw buyer for her
     13 "boyfriend" who wrecked it after making two monthly payments. 9
     14 That theory also implies that she had been a straw buyer in
     15 acquiring the traded-in 2013 BMW.
     16          Two years after the trade-in at issue in this adversary
     17 proceeding, the debtor filed chapter 7 bankruptcy case No. 2017-
     18 21719 on March 16, 2017, without counsel.
     19          In the petition, schedules, and statements, the debtor
     20 stated that she is married and living separately, employed as a
     21 desk clerk at a housing facility in San Francisco at a rate of
     22 $2,253.33 per month, and had resided for at least three years at
     23 a rental in Vallejo, California, at 'monthly rent of $1,050.
     24          Seizing upon the differences between income and rent as
     25 stated in the 2015credit application and in the 2017 bankruptcy
     26
     27       9 Complaint, ¶ 20 ([insurer denied coverage because] "her
         boyfriend was driving the vehicle at the time it was in an
     28 accident and was totaled. Plaintiff suspects the Debtor
         purchased the vehicle for her boyfriend and his use ......)
Filed 12/18/19                            Case 17-02052                          Doc 69



      1 filing, BMW Bank commenced this action.
      2

      3                                   Procedure
      4            The adversary proceeding was filed April 5, 2017, seeking a

      5 money judgment for the full unpaid contract amount of $46,041.96

      6 to be excepted from discharge under §§ 523(a) (2) (A) and (B).
      7            Default was entered when the debtor did not respond, after
      8 which BMW Bank requested default judgment for the full contract
      9 price and an exception to discharge on a theory of fraud.
     10            BMW Bank has abandoned its generic fraud theory under
     11 § 523(a) (2) (A) and elected to rely on a false financial statement
     12 theory under § 523 (a) (2) (B)
     13            This court proceeded with the required independent review
     14 under Civil Rule 55(b) (2) to determine for itself whether the
     15 requested default judgment is warranted in law and fact. Fed. R.
     16 Civ. P. 55(b) (2), incorporated by Fed. R. Bankr. P. 7055.
     17            Incredulous about BMW Bank's allegation that it was gulled
     18 into the transaction by debtor's statements about her finances,
     19 this court required BMW Bank to prove entitlement to the relief
     20 requested. After three hearings in which BMW Bank relied on

     21 various forms of written declarations, there was an evidentiary
     22   I   hearing at which its witness testified. Further supplemental
     23   I   briefing followed the evidentiary hearing.
     24            When this court announced orally on the record that it was
     25 not yet persuaded to enter default judgment and offered BMW Bank
     26 yet another opportunity to prove its case, BMW Bank stated its
     27 wish to appeal without presenting further proof and requested
     28 preparation of this formal decision denying the motion for


                                               7
Filed 12/18/19                         Case 17-02052                           Doc 69



      1 default judgment and dismissing the adversary proceeding.
      2

      3                               Jurisdiction
      4          Jurisdiction is founded on 28 U.S.C. § 1334(b). This is a

      5 core proceeding that a bankruptcy judge may hear and determine.
      6 28 U.S.C. § 157 (b) (2) (I) . If it may ever be determined to be a
      7 proceeding that a bankruptcy judge may not hear and determine as

      8 of right, the plaintiff is nevertheless has agreed that it may be
      9 heard and determined by a bankruptcy judge.

     10
     11                                 Analysis
     12          A missing link affecting a causation issue is at the heart
     13 of the problem. BMW Bank omits all evidence regarding the role
     14 of the BMW dealer as intermediary in the financing transaction.
     15 Yet, it is inescapable that the BMW dealer manipulated the trade-
     16 in deal in a manner that created inquiry notice of the true
     17 facts. The 17-month history of timely payments on the 2013 BMW
     18 so blinded BMW Bank and the BMW dealer to the debtor's patent
     19 inability to pay that the credit application was treated as a
     20 mere formality upon which there was not actual reliance and
     21 belies the debtor's intent to deceive.
     22
     23                                     I
     24          Default judgment procedure in bankruptcy courts is governed
     25 by Fedral Rule of civil Procedure 55(b), which applies in
     26 adversary proceedings and contested matters by virtue of Federal
     27 Rule of Bankruptcy Procedure 7055. Fed. R. civ. P. 55(b),
     28 I incorporated by Fed. R. Bankr. P. 7055 & 9014 (c)

                                            'ol
Filed 12/18/19                              Case 17-02052                               Doc 69



      1          Under Rule 55(b), federal trial courts have an independent
      2 duty to exercise discretion and assure themselves that the
      3 default judgments they enter are correct in law and fact. 10A
      4   CHARLES   A. WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND
      5   PROCEDURE §   2685 (4th ed. 2019)
      6          In discharge of that duty, a court may conduct hearings to
      7 establish the truth of any allegation by evidence. Fed. R. Civ.

      8 P. 55(b) (2) (C). In other words, a court need not uncritically
      9 accept a plaintiff's version of the facts. That occurred here.
     10
     11                                          II
     12          The matrix for analysis of plaintiff's theory of the case is
     13 § 523(a) (2) (B), which requires proof of a materially false
     14 statement regarding the debtor's financial condition on which the
     15 victim's reliance was "reasonable," not merely "justifiable."
     16 Lamar, Archer & Cofrin, LLP v. Appling,                 U.S.      ,     , 138

     17 S.Ct. 1752, 1763 (2018)

     18          Where there is a false statement concerning financial

     19 condition, § 523(a) provides:
     20             (a) A discharge under section 727 . . . of this title does
                 not discharge an individual debtor from any debt
     21               (2) for money, property, services, or an extension,
                 renewal, or refinancing of credit, to the extent obtained by
     22
                        (B) use of a statement in writing -
     23                      (i) that is materially false;
                             (ii) respecting the debtor's or an insider's
     24                      financial condition;
                             (iii) on which the creditor to whom the debtor is
     25                      liable for such money, property, services, or
                             credit reasonably relied; and
     26
     27                       (iv) that the debtor caused to be made or
                              published with intent to deceive;
     28
          11 U.S.C. § 523(a) (2) (B) (emphasis supplied).
Filed 12/18/19                           Case 17-02052                              Doc 69



      1          In contrast, where the fraud involves a false statement
      2   other than a false statement concerning financial condition, the
      3   reliance element is "justifiable" reliance other than
      4   "reasonable" reliance. 11 U.S.C. § 523(a) (2) (A); Field v. Mans,
      5   516 U.S. 59, 77 (1995). 10
      6          As the Supreme court explained in Field v. Mans and again in
      7   Appling, congress endeavored to balance potential misuse of
      8   financial statements by debtors and by creditors in order to
      9   moderate the burden on individuals who submitted false financial
     10   statements, not because lies about financial condition are less
     11   blameworthy than others, but because the relative equities might

     12   be affected by practices of consumer finance companies, which

     13   sometimes have encouraged such falsity by their borrowers for the
     14   very purpose of insulating their own claims from discharge.
     15   Appling, 138 s.ct. 1763-64; Field v. Mans, 516 U.S. at 76_77.11
     16
     17        "°A nondischargeable "actual fraud" need not always involve
          a false representation. Husky Int'l Elecs., Inc. v. Ritz,
     18   U.S.     , 136 s.ct. 1581, 1589-91 (2016)
     19       "The mischief lies in the practice described in the House
     20 lReport on the Bankruptcy Reform Act of 1978:
     21             It is a frequent practice for consumer finance companies
                 to take a list from each loan applicant of other loans or
     22          debts that the applicant has outstanding. While the
                 consumer finance companies use these statements in
     23          evaluating the credit risk, very often the statements are
                 used as a basis for a false financial statement exception to
     24          discharge. The forms that the applicant fills out often
                 have too little space for a complete list of debts.
     25          Frequently, a loan applicant is instructed by a loan officer
     26          to list only a few or only the most important of his debts.
                 Then, at the bottom of the form, the phrase "I have no other
     27          debts" is either printed on the form, or the applicant is
                 instructed to write the phrase in his own handwriting.
     28
          H.R. Rep.   No.   95-595, pp. 130-31, U.S.     CODE CONG. & ADMIN. NEws

                                              10
Filed 12/18/19                              Case 17-02052                            Doc 69



      1             This case smacks of a creditor strategy to obtain financial
      2 statements that are designed more for the purpose of snaring the
      3 borrower than for making a responsible business decision.
      4             The BMW credit application form invited the inccuracies
      5 about which BMW Bank now complains. The BMW dealeris personnel
      6 plainly were complicit in preparing the document and in tailoring

      7 the numbers to satisfy BMW Bank's financial ratios.
      8              In addition, as noted in Field v. Mans, § 523(a) (2) (B) also
      9 requires proof of causation, which concept overlaps with the
     10 requirement of materiality. 516 U.S. at 78.
     11
     12                                         III
     13             The facts are assessed through the prism of § 523(a) (2) (B)
     14 with a view to reasonable reliance, materiality, and causation.
     15 I
     16                                          WA
     17             Weatherford BMW had an opportunity to sell a 2014 BMW for
     18     I   $35,000 to an existing customer with a spotless 17-month record
     19 of current payments on the 2013 BMW being traded in.
     20             That 17-month history of timely payments imparted confidence
     21 that the new loan would similarly be timely performed.
     22              But there was a problem. The customer's annual income from
     23 her desk-clerk job, coupled with the fact that she was also
     24 paying for a $24,465 Toyota, was not adequate to support a
     25 $46,263.71 automobile loan.
     26
     27 1978, pp. 5787, 6091 (1977) (footnote omitted), quoted, Field v.
         Mans, 516 U.S. at 77 n.13, and Appling, 138 S.Ct. at 1763-64.
     28       It is noteworthy that Justice Scalia, who decried references
         to legislative history, did not do so in Field v. Mans.

                                                11
Filed 12/18/19                           Case 17-02052                            Doc 69



      1           The dealer's solution for meeting BMW Bank's financial ratio
      2 for lending had two parts. First, fudge her finances by ignoring
      3 its own rules by not providing the landlord information required
      4 to verify the improbable amount of $200/month rent in the San
      5 Francisco market, and accepting a financial statement that was
      6 otherwise incomplete, internally inconsistent and vague. In that
      7 typed statement (filled out on a computer), somebody
      8 interlineated an unsigned and uninitialed handwriting adding
      9 $1,400/month in Social Security income.
     10            Second, having shoehorned all the monthly credit possible
     11 into the debtor's income and expenses by fudging numbers and
     12 still being unable to make payments that would fully amortize the
     13 loan in 60 months, the transaction added a balloon payment of
     14 $11,862.00 at month 61 to make the numbers "work" for purposes of
     15 the lending aglorithm.
     16            It is apparent that this engineering must have occurred with
     17   I   connivance by the BMW dealer who knew the rules of the game. But
     18 BMW Bank provides zero evidence regarding events at the BMW
     19 dealership. Rather, BMW Bank treats the debtor as dealing
     20 directly, i.e. bilaterally, with BMW Bank at arm's length without
     21 any input by the BMW dealer. That defies credulity; the BMW
     22 dealer was at center stage, helping to craft a credit application
     23 that would meet lending criteria.
     24           Since BMW Bank has the burden to prove the relevant
     25 circumstances, its complete omission of evidence regarding the
     26 dealer constitutes a failure of proof, even under the lenient
     27 standards of default judgments.
     28


                                             IN
Filed 12/18/19                            Case 17-02052                           Doc 69



      1
      2            The firsthurdle is the question whether BMW Bank really
      3       relied on the credit application - i.e., whether the alleged
      4       misstatement in the credit application was material.
      5            The fact of reliance is a mixed question of law and fact in
      6       which facts predominate, thereby committing the primary decision
      7       to the trial court subject to appellate review for clear error.
      8       See U.S. Bank, N.A., Tr. v. Village at Lakeridge, LLC,      U.S.
      9            138 S.Ct. 960, 966-67 (2018)
     10            BMW Bank claims that it based its lending decision solely on
     11       the nominal financial ratio reported in the credit application as
     12       prepared with the assistance of the BMW dealer.
     13            BMW Bank admits that it also obtained an Experian credit
     14       report. 12 Although it proffers a declaration asserting that the
     15       credit report actually was scrutinized, no sentient banker could

     16       have construed the credit report as supporting the accuracy of
     17       the credit application.

     18            And, BMW Bank admits it ignored the corollary to the fact

     19   I   that the transaction needed an $11,862.00 balloon payment at
     20       month 61 in order to make the deal "work": absent a prospect for
     21       the debtor's finances to improve, no sentient banker would have
     22       believed she probably will be able to pay such a sum.
     23            Regardless of whether it may be "justifiable" for an
     24       automobile financier to rely on statements in a credit
     25       application that are contradicted by a credit report, it is not
     26       "reasonable" to rely without at least making a searching inquiry.
     27
     28         12 Supplemental Decl. in Support of Motion for Entry of
          IDefault Judgment, ¶91 6-7 & 15-17.

                                              13
Filed 12/18/19                         Case 17-02052                            Doc 69



          There was no such inquiry in this case.
      l
      2

      3                                     C
      4
                 The next hurdle is reliance. In order to be excepted from
      5 discharge under § 523(a) (2), the debt for the BMW vehicle must
      6 have been "obtained by" fraud. 11 U.S.C. § 523(a).

      7          BMW Bank contends that the financial ratios of 60 percent

      8 debt to income and 35 percent payment to income derived from the
      9 credit application were what caused it to approve the loan. 13
     10 That is not credible.
  - 11           The credible explanation for this transaction is that the
     12 business decision was made because of the 17-month history of
     13 timely payments on the 2013 BMW that was being traded in. The
     14 requirement that there be in the file a credit application
     15 showing the requisite financial ratios was treated by BMW Bank
     16 and the BMW dealer as a formality. Window dressing is not fraud.

     17          It does not follow from the mere presence in the file of an
     18 inaccurate credit application and a contradictory credit report
     19 that the debt was "obtained by" false financial statement fraud.
     20 BMW Bank's witness testified that anything below the required
     21 financial ratios would be "automatically denied." 14
     22          If the financial ratios computed from the credit application
     23 had genuinely been material to the loan decision, then there
     24 would have been scrutiny in light of the credit report and an
     25 effort to explain the apparent contradictions. BMW Bank has
     26
     27
                 13j•,   9191 10-11.
     28
                         ¶ 11.

                                            14
Filed 12/18/19                               Case 17-02052                          Doc 69



      1 proffered no evidence to establish that the contradictory credit
      2 application and credit report "caused" it to make the loan.
      3            Nor has BMW Bank proffered evidence probative of intent to
      4 deceive as required by § 523(a) (2) (B) (iv) . The circumstantial
      5 evidence of the 17-month payment history on the 2013 BMW being

      6 traded in is more probative of the dynamics of the lending
      7 decision and is more consistent with lack of intent to deceive.
      8            Indeed, the determinative factor, upon which BMW Bank
      9 relied, was the existence of that 17-month payment history, not
     10 statements in the credit application.
     11
     12
     13            The next mystery is why BMW Bank quietly acquiesced in the
     14 insurance company's decision to decline coverage for the damage
     15 to the vehicle when it supposedly was totaled.
     16            It merely says that the "vehicle was in an accident and was
     17 deemed a total loss by the insurance carrier" and that the
     18 insurer denied the claim because the debtor's boyfriend was
     19 driving the vehicle. 15
     20            No evidence is presented regarding follow-up with the
     21 insurance company. Why did the insurer decline coverage to the
     22 lienor? What protest did BMW Bank make? Why damages of $46K
     23 when the purchase price was $35K, which means the insurance claim
     24 for the value of the vehicle was probably less than $35K?
     25
     26
     27

     28            15   Decl. in Support of Motion for Entry of Default Judgment,
          HI 18.

                                                 15
Filed 12/18/19                         Case 17-02052                           Doc 69



      1                                     E
      2          Proximate causation for BMW Bank's loss also must be
      3   established. The established pattern of nineteen consecutive
      4   timely payments on the two BMW vehicles in question is probative
      5   of cause. 16 The primary reason the financing by BMW Bank of the

      6   second vehicle occurred was the record of timely payments.
      7          BMW Bank's theory is that the debtor was acting as straw
      8   buyer for her boyfriend. 17 That theory is difficult to gainsay.
      9   But it also suggests that the actual cause of the loss was
     10   something other than a false financial statement. The pattern of
     11   satisfactory timely payments, including for the first two months
     12   after the transaction, suggests that the payments would have
     13   continued for the full contract period if only the vehicle had
     14   not been destroyed in an accident more than two months after the
     15   credit transaction in question.
     16          The accidental destruction of the vehicle is an intervening
     17   unanticipated cause. BMW Bank has not carried its burden to
     18   establish what loss, if any, was proximately caused by the
     19   putative false financial statement.
     20
     21                                Conclusion
     22          BMW Bank alleges that it was deceived into making the
     23   original loan because the credit application in its file had been
     24
               16 As two prongs of § 523(a) (2) implicate the tort of
     25
          intentional misrepresentation, proximate cause is a relevant
     26   concept. See Grogan v. Garner, 498 U.S. 279, 283-90 (1991)

     27          17•, ¶ 19 ("Because the Debtor discloses ownership of two
          other Toyota vehicles in her schedules despite having no claimed
     28   dependents, BMW suspects that the Debtor may have purchased the
          vehicle for her boyfriend who regularly drove it.")

                                            16
Filed 12/18/19                              Case 17-02052                           Doc 69



      1       manipulated to show a required financial ratio.
      2            The evidence supports the inference that the business
      3       decision to make the loan was based primarily on the 17-month
      4       history of payment on the BMW being traded-in.
      5            BMW Bank disclaims any responsibility to compare the credit
      6       report with the incomplete and facially improperly-prepared
      7       credit application. It makes no effort to account for the role
      8       of the BMW dealer in the transaction, which, at a minimum,

      9       included willful ignorance.
     10            As to the amount of the loss, BMW Bank does not explain why
     11       it passively accepted the denial by the insurer of coverage for
     12   I   the collision damage to the vehicle. Nor does it establish
     13       proximate cause or otherwise explain why the proper measure of
     14       damage should be $46,263.71 for a vehicle purchased for
     15       $35,079.65 and wrecked after two timely payments were made.

     16            All of these are matters as to which BMW Bank has not
     17       carried its burden of proof despite having been afforded multiple

     18       opportunities by the court to do so.
     19            The motion for entry of default judgment will be denied. In

     20       view of BMW Bank's expressed desire to have final judgment so
     21       that it may have an opportunity to appeal, the denial is with
     22       prejudice and the adversary proceeding will be dismissed.
     23
     24 I December 18, 2019
     25                                              It
     26
     27
                                               United
                                                      n     ates Bankruptcy Judge



     28


                                                17
Filed 12/18/19                        Case 17-02052                   Doc 69



      1                   INSTRUCTIONS TO CLERK OF COURT
                                   SERVICE LIST
      2
              The Clerk of Court is instructed to send the attached
      3 document, via the ENC, to the following parties:
      4 Timothy J. Silverman
         Scheer Law Group, LLP
      5 85 Argonaut, Suite 202
         Aliso Viejo, CA 92656
      6
         Alisica Bonita Davis-Brown
      7 1944 Sutter Street
         Vallejo, CA 94590
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
